DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 26 Jan 2022.

Amendments Received
Amendments to the claims were received and entered on 25 May 2022.

Status of the Claims
Examined herein: 1–22

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 16/278611 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 17 Feb 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Objections
The objections to claims 1, 4, 5 and 16 are hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
The rejection of claims 16 and 18 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites "normalizing … the amino acid distribution matrix" "based on a normalized distribution matrix".  This procedure seems circular: the normalized distribution matrix is used to create the normalized distribution matrix.  Or if the "normalized distribution matrix" is some other distribution matrix besides the "amino acid distribution matrix", it is not clear what the "normalized distribution matrix" actually is.  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 22 recites "normalizing … based on a normalized distribution matrix, the amino acid distribution matrix".  The specification states "The output distribution matrix represents probability distribution of choosing each amino acid for every position in a peptide sequence. The distribution matrix can be normalized to get rid of choices that are less likely to provide binding signals and a specific peptide sequence can be sampled from the normalized distribution matrix" (¶ 0044).  So as originally described, the "normalized distribution matrix" is the result of normalizing the "amino acid distribution matrix".  The originally-filed disclosure does not provide adequate support for a normalization procedure that is "based on a normalized distribution matrix" as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–22 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1–20 is maintained from the previous Office action.  Newly-presented claims 21 and 22 have been added to this ground of rejection.  The rationale has been revised to address the newly-presented limitations of claim 1, and newly-presented claims 21 and 22.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "training a generative adversarial network".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "generating … via a GAN generator, increasingly accurate positive simulated polypeptide-MCH-I interaction data based on application of a noise vector"; "training … a convolutional neural network (CNN) by presenting the positive simulated polypeptide-MCH-I interaction data … to the CNN"; and "presenting … the positive real polypeptide-MHC-I interaction data and the negative real polypeptide-MHC-I interaction data to the CNN to generate prediction scores".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining … based on the prediction scores, whether the GAN is trained or not trained".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites an additional element that is not an abstract idea: that the abstract idea steps are performed "by a computing device".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 7 and 20 recite "outputting the GAN and the CNN".  Outputting the results of the abstract idea is quintessential insignificant extrasolution activity, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 13 recites an additional element that is not an abstract idea: "synthesizing the polypeptide".  The claims do not describe any specific synthetic procedure, nor do they even specify what polypeptide is being synthesized.  This claim element is nothing more than a mere to apply the abstract idea using a generic synthesis procedure.  The claim therefore does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the mere instructions to synthesize a polypeptide are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As also explained above, the generic steps of outputting the GAN and CNN resulting from the abstract idea constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological sequence data; polypeptide synthesis).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 25 May 2022, Applicant asserts that claim 1 "is not 'directed to' a mathematical concept and no mathematical concepts are recited in the claims" (p. 10).
This is not a reasonable interpretation of the claimed subject matter.  As explained above, generating increasingly accurate synthetic data using the Generator element of a GAN is itself a mathematical operation (see Somasundaram, p. 4; Wang, p. 590 § B).  Furthermore, "determining … based on the prediction scores, whether the GAN is trained or not trained" is also a mental process.  Hence, the claims explicitly recite these abstract ideas.
Applicant further asserts that "the present claims reflect an improvement in computational predictions, particularly in the field of machine learning" (p. 11).
"An improvement in computational predictions" is not an improvement to computer technology.  It is, at best, improved information.  The improved information is achieved entirely and exclusively by the abstract ideas (i.e. the GAN-CNN algorithm).  The claim merely invokes computers as a tool to facilitate performance of the abstract idea, and as such, neither achieves an improvement to computer technology nor integrates the abstract idea into a practical application.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12 and 15–21 are rejected under 35 U.S.C. 103 as being unpatentable over Calimeri, et al. (in Artificial Neural Networks and Machine Learning – ICANN 2017); Somasundaram, et al. (in 2nd International Conference on Information Technology Research 2017; ref. C on IDS of 6 Nov 2019); and Vang, et al. (Bioinformatics 2017; ref. A on IDS of 17 May 2019).
The rejection of claims 1–12 and 15–20 is maintained from the previous Office action.  Newly-presented claim 21 has been added to this ground of rejection.  The rationale has been revised to address the newly-presented limitations of claim 1, and newly-presented claim 21.
With respect to claim 1, Calimeri teaches
(a)	"our approach uses a GANN to automatically generate MRI slices of the brain" (p. 628 § 2.3); "the Generator should learn how to generate images that look more and more similar to the samples from the training set, in order to fool the Discriminator and make it believe that they are real" (top of p. 628)
(b)	the generated images can be presented to a "Validator" convolutional neural network for evaluation (p. 628 § 2.3)
(c)	—
(d)	—
Calimeri teaches that the artificial images generated by the GAN are evaluated for their similarity to real MRI images (p. 630 § 4.4), and that the GAN was determined to have acceptable performance when the synthetic images were indistinguishable from the real ones.  Calimeri teaches that "a possible way to overcome limited availability [of training data for a classification task], in some domains, is to artificially create new data" (top of p. 627).
Consistent with this teaching of Calimeri, Somasundaram teaches that "data mining and machine learning is typically associated with solving real world problems that are characterized by a large amount of data. However, in practice, collecting large amounts of data in medical field is infeasible" (p. 2 § III.B).  Somasundaram further teaches that "GANs are neural networks that learn to create synthetic data similar to some known input data" (p. 3 § VII), and that the synthetic data are created by inputting a noise vector into the Generator element of the GAN (p. 4, col. 1).  Somasundaram teaches that "another similar kind of research done to synthesized medical images by using GAN" (p. 6, mid. of col. 1; cf. Calimeri) and "after the remarkable success of GAN, it’s widely used in many industries to generate things. GAN used to generate images, text, music and many more things" (p. 7 § IX).
Vang "propose a deep convolutional neural network architecture, name HLA-CNN, for the task of HLA class I-peptide binding prediction" (Abstract), comprising:
(a)	—
(b)	"the input into HLA-CNN network is the character string of the peptide, a 9-mer peptide in this example" which is then encoded into an amino acid matrix (p. 2660 § 2.3); "indicators of binding were given as either binary values of or ic50 (half maximal inhibitory concentration) measurements. Binary indicators were used directly while values given in ic50 measurements were denoted as binding if ic50 < 500nM" (p. 2659 § 2.1); the "binary indicators" constitute "positive real data, and negative real data"; the CNN is trained until a loss criterion is reached (p. 2661, bot. of col. 1)
(c)	presenting an evaluation set of real positive and negative examples to the CNN (p. 2662 § 3.2)
(d)	—
Vang teaches that "the lack of training data is a well-known weakness of deep neural networks as the model may not converge to a solution or worst yet, may overfit to the small training set" (p. 2659, bot. of col. 1)
Calimeri and Somasundaram provide a solution to the "lack of training data" noted as a problem by Vang: Calimeri and Somasundaram teach that a GAN can be used to generate synthetic training data to augment the real examples.  In this case, the training data of Vang are peptide sequences with their corresponding binding affinities for HLA class I; i.e. "polypeptide-MHC-I interaction data".  So to generate synthetic training data as taught by Calimeri and Somasundaram, a GAN must be created such that the generator component transforms a noise vector into the input needed by Vang.  Since the input to the CNN of Vang is an amino acid distribution matrix, the generator must transform the noise vector into an amino acid distribution matrix, as in claimed step (a).  A HLA-CNN, as taught by Vang, is then trained using both real and synthetic data, as in claimed step (b).  If the HLA-CNN performs sufficiently well on the evaluation set, then the synthetic data generated by the GAN are sufficiently representative of real binding peptides; if not, then the GAN performance is inadequate and further training is needed, as in claimed step (d).
With respect to claim 2, Calimeri, Somasundaram and Vang all teach that the GAN and CNN operate on biological data.
With respect to claim 3, Vang teaches that "the focus of this article is on HLA class I proteins (p. 2658, bot. of col. 2) and "we apply machine learning techniques from the natural language processing (NLP) domain to tackle the task of MHC-peptide binding prediction" (p. 2659, mid. of col. 1).
With respect to claim 4, Somasundaram teaches that "in GAN the training data will be in 2 parts. One is the real data pdata(x) and another one is the generated data distribution pg(x)" (p. 4, mid. of col. 1).  GAN training includes adjusting the parameters of the Generator and the decision boundary of the Discriminator (p. 4, col. 2).  As explained above, in the combination of Calimeri, Somasundaram and Vang, the training data are polypeptide-HLA interaction data.
With respect to claim 5, Vang teaches that "the input into HLA-CNN network is the character string of the peptide" (p. 2660 § 2.3), the peptide being one that does or does not bind to HLA class I.  Since the combination of Calimeri and Somasundaram teaches using a GAN to generate synthetic positive training examples, synthetic training examples for the HLA-CNN of Vang must be peptide sequences predicted to bind to HLA class I, as in claimed step (j).  These synthetic training examples are combined with real training examples, as in claimed step (k).  The HLA-CNN is then trained until convergence, as in steps (l)–(o).
With respect to claim 6, Vang teaches that the HLA-CNN outputs a binary prediction of whether the peptide binds to HLA class I (p. 2661, col. 1; Fig. 1).
With respect to claims 7 and 8, Vang teaches evaluating the classification accuracy of the CNN (p. 2661, col. 1).  Calimeri teaches that the synthetic training examples generated by the GAN should be indistinguishable from real training examples (p. 630 § 4.4).  If a classifier is trained with synthetic training examples that are distinguishable from real training examples, then the classifier will have poor performance.  Hence, poor performance of a classifier (e.g. the HLA-CNN of Vang) indicates that the GAN is insufficiently trained; conversely, good performance of the classifier indicates that the GAN is sufficiently trained.  Calimeri (p. 630 § 4.2) and Vang (p. 2662 § 3.4) both teach computerized training of their respective models, which necessitates that the models themselves were outputted in some form.
With respect to claim 9, Vang teaches that the input to the HLA-CNN is a peptide 9-mer (p. 2660 § 2.3).  Hence, the GAN must generate 9-mer peptide sequences; i.e. "allele length".  Calimeri also teaches that the GAN architecture includes parameters of layer size (top of p. 629), which is a model complexity parameter.
With respect to claim 10, Vang teaches that the HLA-CNN model predicts HLA class I binding.  HLA-A, HLA-B and HLA-C are HLA class I proteins.
With respect to claims 11 and 12, Vang teaches "a 9-mer peptide" (p. 2660 § 2.3).
With respect to claims 15 and 16, Vang teaches training HLA-CNN models with specific HLA alleles, including A*02:01, A*02:03, B*27:03 and B*27:05 (p. 2663, Table 2).
With respect to claim 17, Somasundaram teaches that "the weights and biases in the discriminator and the generator are trained through back propagation" (p. 4, top of col. 1), which necessary includes "evaluating a gradient descent expression".
With respect to claim 19, Somasundaram teaches that "the optimization of GAN can be formulated as a minimax problem" (p. 4, mid. of col. 2); i.e. an evaluation of a MSE function.  Vang teaches that "the loss function used is the binary cross entropy function" (p. 2661, mid. of col. 1), which is the equivalent of MSE for binary outputs.  Vang further teaches that the HLA-CNN model is evaluated using AUC (p. 2661, top of col. 2).
With respect to claim 20, Calimeri (p. 630 § 4.2) and Vang (p. 2662 § 3.4) both teach computerized training of their respective models, which necessitates that the models themselves were outputted in some form.
With respect to claim 21, Somasundaram teaches that "z is sampled from the prior distribution pz(z) such as uniform or Gaussian distribution", z being the noise vector (p. 4, mid. of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the HLA classification method of Vang to include synthetic training data generated by a GAN, because Calimeri teaches that GANs can successfully generate synthetic training data for a classifier, overcoming a problem noted by Vang.  Given that Somasundaram teaches that GANs can be used to generate any kind of biomedical data, including images — as in Calimeri — and sequences — as in Vang — said practitioner would have readily predicted that the modification would successfully result in a method of generating a classifier for HLA-binding sequences, trained on a combination of real HLA binding data and synthetic training data generated by a GAN.  The invention is therefore prima facie obvious.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calimeri, Somasundaram and Vang as applied to claims 1 and 3 above, and further in view of Carr, et al. (WO 2017/184590).
This rejection is maintained verbatim from the previous Office action.
The combination of Calimeri, Somasundaram and Vang teaches a method of predicting HLA binding for a peptide sequence, but does not teach "synthesizing the polypeptide from the candidate polypeptide-MHC-I interaction classified as a positive polypeptide-MHC-I interaction".
Carr teaches "methods for improved prediction of HLA-peptide binding, datasets for predicting HLA-peptide binding and selection of HLA-binding peptides and compositions comprising HLA-binding peptides obtained by these methods" (0004).  Carr teaches "HLA-peptides sequenced by mass spectrometry along with a set of random decoys were used to build binary classifiers (one classifier per HLA allele) to predict whether a given peptide will bind to a specific HLA allele" (00471); classifiers can include "generative models" and "deep convolutional neural networks" (00114).  Carr further teaches that "a subset of [predicted] peptides were synthesized … and tested for binding to HLA molecules" (00470); the peptides synthesized for experimental validation were those predicted to bind to at least one HLA (00483).
With respect to claim 14, Vang teaches training HLA-CNN models to generate peptides that bind to specific HLA alleles, including A*02:01, A*02:03, B*27:03 and B*27:05 (p. 2663, Table 2).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Carr — synthesize peptides that are predicted to bind to HLA, to experimentally validate the prediction — and combined this experimental validation step with the method of Calimeri, Somasundaram and Vang.  Given that both Carr and the combination of Calimeri, Somasundaram and Vang are directed to generating peptide sequences predicted to bind to HLAs, and that peptides of any sequence can be readily synthesized using customary techniques, said practitioner would have readily predicted that the combination would successfully result in a method of generating predicted HLA-binding peptides, followed by synthesizing those peptides for experimental validation.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 25 May 2022, Applicant argues that "the prior art does not teach generating … interaction data as positive" (pp. 12–13), asserting that "the Office Action cites Calimeri and Somasundaram as teaching the above limitation" (p. 13).
This argument is inconsistent with the rationale for rejection.  As explained above, this limitation comes from applying the teachings of Calimeri and Somasundaram to the classification problem of Vang.  Calimeri and Somasundaram teach that GANs can be used to generate synthetic training data, thereby overcoming a problem noted by Vang.  In Vang, the input to the HLA-CNN is a distribution matrix representing the amino acid sequence of a peptide that interacts with HLA.  Hence, the synthetic training data provided to the classifier of Vang must also be a distribution matrix representing the amino acid sequence of a peptide that interacts with HLA.  Consequently, a GAN that synthesizes training data for the classifier of Vang must generate a distribution matrix representing the amino acid sequence of a peptide that interacts with HLA.  So the contested limitation results from having applied the teachings of Calimeri and Somasundaram to the classification problem of Vang.
Applicant further argues that "the prior art does not teach training … as positive or negative" (p. 14).
Again, this limitation arises from having applied the teachings of Calimeri and Somasundaram to the classification problem of Vang.  Calimeri and Somasundaram teach how to generate synthetic positive training data to augment the real training data taught by Vang.  Hence, the CNN classifier of Vang would be trained on a combination of both the real and synthetic training data.  Omitting either the synthetic or real data from the training set reduces the amount of training data, which is exactly the problem that all of Calimeri, Somasundaram and Vang desire to solve.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusner, et al. ("GANs for Sequences of Discrete Elements with the Gumbel-Softmax Distribution" 2016) teaches generating discrete sequences (e.g. peptide sequences) using a GAN by sampling normalized outputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631